Dear Mr. Allain:
You have requested an opinion of the Attorney General, in your capacity as legal advisor to the Board of Commissioners of the Port of Iberia District (District), as to the applicability of LSA-R.S. 43:171 to the District.  Specifically, you ask whether the District is required to publish its proceedings and financial statements in its official journal.
LSA-R.S. 43:171(A)(1) provides, in part, as follows:
      "A.  (1) Levee, drainage, subdrainage, road, subroad, navigation, and sewerage districts, or other political subdivisions of the state and parishes, shall have the proceedings of their board and such financial statements required by and furnished to the legislative auditor published in a newspaper."  (Emphasis added.)
Port commissions (i.e., the District) constitute political subdivisions of the state within the local governmental framework under the provisions of the 1974 Louisiana Constitution, Article VI, Sections 43 and 44, as well as the various acts of the legislature creating such commissions and districts. Your specific attention is drawn to LSA-R.S. 34:241
which creates the District and provides, in part, the following:
      "The Port of Iberia District (formerly known as the `New Iberia Port District') heretofore, created as a political subdivision of the state of Louisiana under the provisions of Act 128 of 1938, as amended by Act 446 of 1966 and Act 483 of 1974, is hereby declared to be and constitute a port, harbor, and terminal district . . . ."
See also Attorney General Opinion Nos. 92-666 and 82-155.
Therefore, it is the opinion of this office that the District is required to publish the proceedings of its board and such financial statements required by and furnished to the legislative auditor in a newspaper meeting the requirements contained in Section 171(A)(2).
Should you have any additional questions concerning this matter, please do not hesitate to contact us.
With kindest regards, I am,
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/ROB3/bb